                                                                      w,A-//i.;;,-iAH UiV'.
                  IN THE UNITED STATES DISTRICT COURT FQ^
                         THE SOUTHERN DISTRICT OF GEORGIA                         PM 12= 21
                                   SAVANNAH DIVISION


UNITED STATES OF AMERICA                                             "O.DiSI Ur GA.

V.                                                   CASE NO. CR417-208


KARTEU OMAR JENKINS,


        Defendant.



                                        ORDER


        Before    the      Court   is   the   Magistrate   Judge's        Report      and

Recommendation (Doc. 588), to which objections have been filed

(Doc.    590).      In   the   report   and   recommendation,       the   Magistrate

Judge recommends denying Defendant Jenkins's request to suppress

certain intercepted communications. (Doc. 588.) After a careful

review of the record, the Court finds that Defendant Jenkins's

objections are meritless and concurs with the conclusions of the

report      and   recommendation.       Defendant    Jenkins   raises       the      same

arguments in his objections that were fully considered by the

Magistrate Judge in the report and recommendation. Accordingly,

the report and recommendation is ADOPTED as the Court's opinion

in   this    case    and    Defendant    Jenkins's    Motion   to    Supress       (Doc.

339) is DENIED.

        SO ORDERED this Z8>"day of May 2019.


                                         WILLIAM T. MOORE, JBT
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN    DISTRICT OF GEORGIA
